 OETTINGER LUMBER COMPANY, INC., ETC.313The General Counsel argues that this action on the part of Respondent constitutedan attempt"to interfere with Board process and to influence employees'decisions oninternal union affairs" in violation of Section 8(a)(1) of the Act.In support ofthisargument General Counsel citesWix Corporation,140NLRB 924, whichembraces a finding that the conditioning of reemployment on withdrawal of chargesbefore the Board is an unfair labor practice.Such conduct cannot be equated withincluding in a proposed collective-bargaining agreement a provision to withdraw-charges such as those in the instant proceeding.There is no evidence that either ofthe above-mentioned provisions(rewithdrawal of charges and affiliation)consti-tuted a condition precedent to bargaining or to the execution of a collective-bargainingagreement.It is quite common for representatives of management and unions to.attempt to resolve all their differences by an agreement which includes withdrawalof charges of unfair labor practices.aConsidering the nature of the unfair laborpractices herein,itwould appear that the execution of the proposed collective-bargaining agreement,if it had be..lsatisfactory to the Union and its membership,would have obviated any significant need for the resolution of the issues in thisproceeding.Therefore,it is concluded that by offering the aforesaid agreement Respondentdid not violate Section 8(a) (1) of the Act.On the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.General Counsel has failed to prove by a preponderance of the evidence thatRespondent interfered with, restrained,or coerced its employees within the meaningof Section 8(a)(1) of the Act by threats of economic reprisal, by unlawful interro-gation, by surveillance or creating the impression thereof, or by an unlawful promiseof benefits,as alleged in the complaint.RECOMMENDED ORDERIt is recommended that the complaint be dismissed in its entirety.9 The withdrawal would necessarily be subject to approval by the Board'sRegionalDirector, thus insuring that such a resolution of the charges would effectuate the policyof the Act.'Oettinger Lumber Company, Inc., The Leon Corporation andElm Trucking Co., Inc.andUnited Brotherhood of Carpentersand Joiners of America,AFL-CIO, Local 2230.Case No. 11-CA-2644.October 25,1965DECISION AND ORDEROn August 17, 1965, Trial Examiner Thomas F. Maher issued hisDecision in the above-entitled proceeding, finding that Respondent'shad engaged in and were engaging in certain unfair labor practices:and recommending that they cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision.Thereafter, the Respondents filed exceptions to theDecision.155 NLRB No. 32. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, and the entire record in this case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on February 8, 1965, and thereafter amended on February 11and March 16, by United Brotherhood of Carpenters and Joiners of America, AFL-CIO, Local 2230, hereinafter referred to as the Union, the Regional Director forRegion 11 of the National Labor Relations Board, herein called the Board, issueda complaint on behalf of the General Counsel of the Board on March 25, 1965,against Oettinger Lumber Company, Inc., The Leon Corporation and Elm TruckingCo , Inc., referred to collectively herein as the Respondent, alleging violations ofSection 8(a)(1) and (3) of the National Labor Relations Act, as amended (29 U.S C.,Sec. 151,et seq.),herein called the Act. In its duly filed answer Respondent admittedcertain allegations, including the commission of a violation of Section 8(a)(3) withrespect to employee John Pinkney(infra),but denied the commission of any otherunfair labor practices.Pursuant to notice, a hearing was held before Trial Examiner Thomas F. Maheron May 17, 1965, at Greensboro, North Carolina, where all parties were representedby counsel and were afforded full opportunity to be heard, to present oral argument,and to file briefs with me. Briefs were filed on June 7, 1965.Upon consideration of the entire record, including the briefs of the parties, andupon my observation of each witness appearing before me, I make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAW1.THE BUSINESS OF THE RESPONDENTOettinger Lumber Company, Inc, and Elm Trucking Co., Inc., are New Jerseycorporations and The Leon Corporation, a New York corporation, all engaged inthe production, sale, and distribution of lumber and millwork in Greensboro, NorthCarolina, where during the past 12 months they purchased and received at theiroperations, raw materials valued in excess of $50,000 directly from points outsidethe State of North Carolina.During the same annual period the Respondent soldand supplied from its Greensboro, North Carolina, operations, finished productsvalued in excess of $50,000 directly to points outside the State of North Carolina.Upon the foregoing agreed-upon facts and upon a stipulation of the parties thatRespondent's operations constitute a single integrated enterprise, I conclude and find,as the parties have also stipulated, that the Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is conceded and I accordingly conclude and find that the Union is a labor orga-nizationwithin Section 2(5) of the Act.III.THE ISSUES1.The pretextual nature of the employee layoffs.2.Threats,interrogation,and direction to employeesnot to engage in unionactivi-ties as instances of interference,restraint,and coercion. OETTINGER LUMBER COMPANY, INC., ETC.315IV.THE UNFAIR LABOR PRACTICESA. The petition and the layoffsShortly after he was hired as a truckdriver on January 14, 1965, Johnny Curetonhelped to start a union organizing campaign among Respondent's employees andenlisted the active support of employee John Pinkney, another driver.After somediscussion among themselves and other employees Cureton and Pinkney prepareda petition, the substance of which was a request for higher wages, a vacation pro-gram, workmen's compensation, insurance, and "for the Union." 1This petitionwas circulated among the employees on the morning of February 1.Among thosewho signed it in addition to Cureton and Pinkney were Otis Bradley and Earl Troxler,also truckdrivers, and Steven Loflm, Marcelius Schenk, and John McCrimmon,employees in the door shop.Thereafter, in the early afternoon, Pinkney crediblytestified to having signed up other employees in the door shop but did not identifythem by name.Meanwhile he approached Foreman Wills and asked him to sign,saying that if his signature appeared on the petition the employees would readily joinin.Wills, after examining all three sheets of the petition, refused Pinkney's requestand walked off in the direction of the office. Shortly after lunch Shipping ManagerJerry Keen came up to Pinkney and directed him to report to the office. There, inaddition to Keen, he was confronted by Assistant Manager Albert Paiewonsky andGeneral Superintendent Julius Daves.Paiewonsky opened the conversation by ask-ing Pinkney "what the story was on this petition that he had been circulating."A discussion of the merits of the employees' complaints followed, and Paiewonskytold Pinkney that "if there was any petition related to the union that it should bedone by proper channels, and not having people signing during working hours andgoing to the foreman and bothering people that were working."Thus Paiewonskyhimself described what transpired at the meeting.Pinkney's version, which I credit,included a further statement by Paiewonsky in the course of discussing the meritsof the employees' petition that "they would close the plant down, sell it, put theirmoney in the bank." Pinkney was thereafter laid off, at 2 or 2:30 p.m., for a com-bination of reasons supplied at the hearing, one of which was admitted to be hisunion activities.2Thereafter, at the close of the day, as each returned from his trip,driversCureton, Bradley, and Troxler were likewise laid off. It is Respondent'scontention, to be discussed in detail hereafter, that these three drivers, as well asPinkney, had the least seniority and had been selected for layoff due to a seasonalslump in business.On the following day a reduction-in-force occurred in the door shop where interiordoors were manufactured for local sale and where, it is claimed, inclement weatherand lack of business was causing overproduction.First to be selected for layoff wasSteven Loflin, a recently hired college student working between terms who hadplanned to return to his studies shortly thereafter. In addition, Paiewonsky selectedfour other employees for layoff upon the advice of Foreman Wills.These wereJohn McCrimmon, Marcelius Schenk, Marion Bowden, and an employee namedKales.3Paiewonsky testified that unlike the practice followed as to the drivers,seniority was not a factor in determining who would be laid off in the door shop, butthat they simply sought to retain their best men.All of the employees laid off at this time were thereafter recalled to work byRespondent on February 26, 1965.B. The Respondent's curiosity and agitationNo sooner had Pinkney commenced to circulate his petition when Respondent'ssupervisors and managerial staff began their own activity.Thus when Keen learnedof Pinkney's activity he reported it immediately to Paiewonsky.Meanwhile GeneralSuperintendent Daves observed employee Loflin sign the petition in the door shop,'Copies of the petition were not available for inclusion in the recordThe descriptionabove is a synthesis of the credited testimony of employees Loflin,Cureton,and Pinkney,the latter particularly described it as a "petition for the union."Foreman Wills, towhom Pinkney showed the petition,described it as a number of papers, each with theinscription"AFL-CIO"Included on the letterhead.2Counsel for Respondent conceded at the bearing that this was one of the reasons forPinkney's layoff and Respondent'sanswer to the complaint was amended accordingly.3Neither Bowden nor Dales were alleged in the complaint to have been discriminatorilylaid off nor is there evidence that they had signed Pinkney's petition. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDasked him why he had signed it and who else had done so, and likewise reportedthe matter to Paiewonsky.4As a result of this preliminary investigation Paiewonskysent for Pinkney and he, as previously noted, was also questioned about the petition.Paiewonsky's statements made in the course of this meeting have already beendetailed(supra).Later in the day Paiewonsky approached Loflin and asked himwhat he had signed.Meanwhile employee Cureton came upon Foreman Wills inthe door shop and overheard him tell two employees that if they signed the petition,they would be fired.When Cureton protested to him that this would be against thelaw Wills replied that they could find reasons for firing them.5About the same time Manager Harry Larkin sent for Gus McCoy, "supervisorover the glazing room," and asked him if he "had heard anything about the Unionthat they were getting up."When McCoy told him that he had, Larkin stated, "Youtell the boys that they are only hurting themselves. If they get a union in here wewill only be buying and selling.We won't be making anything." In this conversa-tion Larkin was referring to the possibility that the Company would be buying inthe open market what is referred to as preglazed sash and doors and selling these to-its customers, instead of continuing its usual practice of selling its own manufacturedproducts.6Following out Larkin's instructions McCoy met with the men in hisdepartment and repeated Larkin's message to them.7In the course of the hearing counsel for the General Counsel adduced considerabletestimony bearing upon McCoy's supervisory status. I find it unnecessary to con-sider this subject here. I have credited testimony to the effect that Manager Larkinmade the above-quoted statements to McCoy, who in turn repeated them to at leasttwo employees. It makes very little difference, it seems to me, whether I finallydecide that the statements were made by Larkin to McCoy, as Respondent's employee,or whether they were made to him and then relayed to other employees by him inthe role of Respondent's agent,8 or its supervisor.The simple fact is that the state--ments were made by the Employer to the employee, and I so conclude and find.C. Analysis and conclusionsThe most reasonable analysis I can make of the foregoing facts is to summarizethem:On the morning of February 1 a petition was circulated by one employeeamong the others.By the end of the day he and four of the others were laid offwithout previous notice.By the end of the next day five more were laid off, simi-larlywithout notice, three of them also being established as signers, the status ofthe remaining two being undisclosed. I can think of no better example of causeand effect.Respondent adduced considerable testimony to support its contention that thelayoff was the result of overproduction and underconsumption of its product due tothe inclemency of the weather.Respondent'switnesses and its cross-examination of*The credited testimony of Loflin,corroborated by Paiewonsky.6 Both Wills and Paiewonsky testified at considerable length in corrorboratinn of manyof the facts supplied in the testimony of Cureton,Pinkney,Loflin,and Schenk which Ihave relied upon in my findings above. But each of the two officials denied, except forPinkney's situation,that they knew who had signed the petitions,that they had madethe threats attributed to them, or warned employees not to sign under penalty of dis-charge or close down of the operations.Upon my observation of Wills and Paiewonsky and upon a critical review of theirtestimony as it conflicts with that of credible witnesses,I am not disposed to accept their-denials of the conduct attributed to them, their disavowal of union implications in Re-spondent's actions, or their claimed lack of knowledge of who signed the petition. Indeed*I consider particularly incredible Wills'testimony that be saw no names on the petitionwhich he admittedly inspected.The whole pattern of Respondent's agitation over the-circulation of that petition rebuts the claimed lack of attention or the detachment, which-ever it may be, of one of its foreman most closely involved in the petition matter itself.Glazing is the customary term for the process of inserting glass in windows,doors, etc.v The credited testimony of McCoy and employees Watson and DeBerry who heard him.Larkin was not questioned concerning his statement to McCoy to the effect that the menwouldbe hurting themselves.He denies, however,having a conversation with McCoy In,which the selling of preglazed windows and doors-was mentioned,stating that this sub-jectwas covered in a speech to employees at a later time.To the extent that they-conflict with the corrorborating testimony of credited witnesses I reject Larkin's denials.s Cf.Newton Falls Paper Mxll,Inc.,144 NLRB 1470,1478;Barker's East Main Cor-poration and Barker's Supermarket,Inc.,136 NLRB 494, 495, 513. OETTINGER LUMBER COMPANY, INC., ETC.317General Counsel's witnesses satisfy me that there is economic justification for aseasonal reduction in force.Thus it truly had been cold and snowy, residential andcommercial "starts" had been at a minimum for the area, and Respondent's inven-tories were larger than usual.But neither Respondent's witnesses, its argument, northe record generally satisfy me that this is why it suddenly selected for layoff sevenof its employees as soon as they engaged in union or concerted activity calculatedto better their working lot and their relations with the Company.My findings of fact detailed above provide ample support for the conclusion thatRespondent's economic basis for the layoff of the named individuals was but a pre-text for its reprisal against the mas petition signers.Thus it admittedly laid offPinkney for that reason, albeit it claimed there were also economic considerations;it interrogated a substantial number of its work force about the petition, its contentsand its signers; and it threatened its employees that they would be discharged forsigning the petition and that if the Union did come in there would be a substantialcurtailment of production and that Respondent would henceforth engage merely inthe sale of its mill products.This is not the action of an employer whose sole con-sideration is economic necessity.On the contrary it is apparent to me that not onlywith respect to Pinkney, against whom discrimination is conceded, but as to theother signers, employees Bradley, Cureton, Loftin, McCrimmon, Schenk, and Troxleras well, Respondent laid them off primarily because they had engaged in a concertedactivity guaranteed them by Section 7 of the Act. By such conduct I conclude andfind that Respondent not only thereby discriminated against them in violation ofSection 8(a)(3) but likewise interfered with, restrained, and coerced them in theexercise of their statutory rights in violation of Section 8(a)(1).0And additionally,by interrogating its employees, threatening them with discharge for engaging in theforegoing activities, and threatening to curtail the plant production if the Union gotin, I conclude and find that Respondent engaged in further interference, restraint,and coercion in violation of Section 8(a) (1).10V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section IV, above, occurring in con-nection with its business operations described in section 1, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.VI.THE REMEDYSince it has been found that Respondent, by laying off certain named employees,discriminated against them in violation of Section 8(a) (3) of the Act and has other-wise interfered with, restrained, and coerced its employees in violation of Section8 (a) (1) of the Act, I shall recommend that Respondent cease and desist therefromand from infringing in any other manner upon the rights of employees guaranteed inSection 7 of the Act.1'It appears from the record that each of the employees whom I have found to bediscriminatorily laid off were unconditionally offered reinstatement to their formeremployment by Respondent, effective February 26, 1965. I therefore find it unneces-sary to recommend affirmatively that they be reinstated. I do recommend, how-ever, that they be made whole for any loss of earnings they may have suffered as aresult of their discriminatory layoff, such compensation to be computed in the cus-tomary manner by access to the Respondent's books, records, and accounts, and inthe customary manner,12 with interest added thereto at the rate of 6 percent perannum.139 J.M. Lassing,et al., d/b/a ConsumersGasoline Stations,126 NLRB 1041;E. E.Majeroni,etc.,d/b/a Home Restaurant Drive-In,127 NLRB 635.10The record discloses, upon the testimony of Assistant Manager Paiewonsky, thatRespondent also laid off Marion Bowden and an employee named Kates, neither of whomhave been shown to have signed the petition.As it was specifically alleged and I havespecifically found that it was the selection of individuals for layoff that was discrim-inatorilymotivated, I need not make the further finding that the layoff itself was dis-criminatory.Accordingly I have no basis for concluding in the absence of allegation andproof that these two were discriminatorily laid off in February 1965.11N.L R.B. v. Express Pubhahing Company,312 U S. 426, 437.12F.W. Woolworth Company,90 NLRB 289IsIsis Plumbing&HeatingCo.,138 NLRB 716. 31SDECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERUpon the entire record in this case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,I recommend 14 that the Respondents,OettingerLumber Company,Inc.,The Leon Corporation and Elm Trucking Co., Inc., theirofficers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Unlawfully interrogating employees concerning their union membership,activ-ities, or desires.(b)Threatening its employees that they would be discharged for engaging inconcerted activities and that production would be curtailed if a union came into theplant.(c)Directing employees not to engage in concerted activities.(d)Advising employees that they were laid off because of their union and concerted activities.(e)Laying off or otherwise discriminating against employees in respect to hire andtenure of employment for the purpose of discouraging union membership or engag-ing in concerted activities.(f) In any other manner interfering with, restraining,or coercing employees inthe exercise of their rights guaranteed by Section 7 of the Act.2.Take the following action which will effectuate the policies of the Act:(a)Make whole Otis Bradley, Johnny Cureton,Steven Loftin,John McCrimmon,John Pmkney,Marcelius Schenk, and Early Troxler for loss of pay in the mannerset forth in the section of the Decision entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying,all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of reimbursement due under the terms of this Order.(c) Post at its place of business in Greensboro, North Carolina,copies of theattached notice marked"Appendix." leiCopies of said notice, to be furnished by theRegional Director for Region 11, shall, after having been signed by Respondent'srepresentative,be posted by it immediately upon receipt thereof, and be maintainedfor 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by anyother material(d)Notify the Regional Director for Region 11, in writing,within 20 days fromthe date of the receipt of this Decision,what steps the Respondent has taken tocomply herewith.1614 In the event that this Recommended Order is adopted by the Board,the word "Rec-ommended"shall be deleted from Its caption and wherever else it thereafter appears ;and for the words"I Recommend"there shall be substituted"the National Labor Rela-tions Board hereby Orders."11 In the event that this Recommended Order is adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the noticeIn the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals,the words"a Decree of a United StatesCourt of Appeals,Enforcing an Order"shall be substituted for the words"a Decision andOrder."16 In the event that this Recommended Order is adopted by the Board this provisionshall be modified to read: "Notify the said Regional Director,in writing,within 10 daysfrom the date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby notify our employees that:WE WILL NOT unlawfully interrogate employees concerning their union mem-bership, activities,or desires.WE WILL NOT threaten our employees that they will be discharged for engag-ing in concerted activities and that production will be curtailed if a union coniesnto our plant.WE WILL NOT direct our employees not to engage in concerted activities. BUILDING & CONSTRUCTION TRADES COUNCIL, ETC.319WE WILL NOT advise our employees that they were laid off because of theirunion and concerted activities.WE WILL NOT lay off or otherwise discriminate against our employees inrespect to hire and tenure of employment for the purpose of discouraging unionmembership or for engaging in concerted activities.WE WILL make whole forloss ofpay suffered as a result of our discrimina-tion againstthem the following:Otis BradleyJohn PinkneyJohnny CuretonMarcelius SchenkSteven LofllnEarl TroxlerJohn McCrimmonWE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise guaranteed them by Section 7 of the Act.All our employees are free to become or remain, or refrain from becoming orremaining, members of any labor organization.OETTINGER LUMBER COMPANY, INC., THE LEON CORPORATIONAND ELM TRUCKING CO., INC.,Employer.Dated------------------- By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 1831Nissen Building, 310 West Fourth Street, Winston-Salem, North Carolina, Tele-phone No. 724-8356.Building and Construction Trades Councilof New Orleans, AFL-CIOandMarkwelland Hartz, Inc.Case No. 15-CC-201.Octo-ber 25, 1965DECISION AND ORDERUpon charges duly filed by Markwell and Hartz, Inc., herein calledAl & if, the General Counsel of the National Labor Relations Boardby the Regional Director for Region 15 issued a complaint datedJanuary 10, 1964, against the Building and Construction Trades Coun-cil of New Orleans, AFL-CIO, herein called Respondent, allegingthat the Respondent had engaged in and was engaging in unfair laborpractices within the meaning of Section 8(b) (4) (i) and (ii) (B) ofthe National Labor Relations Act, as amended. Copies of the charge,complaint, and notice of a hearing before a Trial Examiner, were dulyserved upon the Respondent and the Charging Party. On January 17,1964, Respondent filed its answer admitting certain allegations of thecomplaint, but denying the commission of any unfair labor practices.On March 17, 1964, the Respondent, the Charging Party, and theGeneral Counsel entered into a stipulation of facts and motion oftransfer this proceeding directly to the Board for issuance of a Deci-sion and Order after the filing of briefs and without further hearing.The stipulation states in substance that the parties waive their rightsto a hearing before a Trial Examiner and to theissuanceof a TrialExaminer's Decision, and that the charge, amended charge, complaint,155 NLRB No. 42.